Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on February 02, 2022. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments filed on February 02, 2022 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (Pub. No. : US 20150057981 A1) in the view of Simoudis (Pub. No. : US 20200364953 A1)


As to claim 1 Gross teaches a method, comprising:
identifying, by a computer system, a secondary object associated, with an object of interest, wherein the first relationship indicates at least a transient physical association of the secondary object with the object of interest (fig. 10 and paragraphs [0074], [0089]-[0093]:  At step 1015, the processor reads the GPS tag location at time period t.sub.1. At step 1020, the processor reads the tag location at time period t.sub.1);
receving from the [first] data source associated with the secondary object by a second relationship specified by the hierarchical ontology, a first dataset including a first data item specifying a first time identifier and a first geolocation associated with the secondary object (fig. 10 and paragraphs [0074], [0089]-[0093]: the processor moves to step 1035. At step 1035, the processor reads the GPS location at the next increment of time t.sub.2. At step 1040);
receiving, from the [second] data source associated with the secondary object by a third relationship specified by the hierarchical ontology, a second dataset including a second data item specifying a second time identifier and a second geolocation associated with the secondary object (fig. 10 and paragraphs [0074], [0089]-[0093]: the processor reads the tag location at the next increment of time t.sub.2. At step 1045, the processor compares the GPS tag location at time t.sub.1 to the GPS tag location at t.sub.1. If the two are not equal, the processor then proceeds to step 1050. At step 1050, the processor report the GPS tag location as the synch location. If the two are not equal, the processor proceeds to step 1055. At step 1055, the processor compares the tag location and time t.sub.1 to the tag location and time t.sub.2); and
determining, by applying a rule set associated with the ontology to the first dataset and the second dataset, a geolocation of the object of interest and a corresponding time identifier (fig. 10 and paragraphs [0074], [0089]-[0093]: the processor reports the tag location and time t.sub.2 as the synch location).
Gross does not explicitly disclose but Simoudis teaches a first relationship specified by a hierarchical ontology,  and identifying a first data source and a second data source that are associated, by the hierarchical ontology, with the secondary object (Fig. 1, 4, 5 and paragraphs [0107]-[0108]: scenario metadata may be created to specify the characteristics of the scenario using a specific metadata which is then used to retrieve the appropriate vehicle data from the database. The predictive models knowledge base may include hierarchical scenarios ontology);
It  whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gross by adding above limitation as taught by Simoudis to improved process, implementation, and utilization efficiencies (Simoudis, paragraph [0093]).

As to claim 2 Gross together with Simoudis teaches a method according to claim 1. Simoudis teaches storing the geolocation of the object of interest and the corresponding time identifier in an object database implementing the ontology (paragraphs [0062], [0107]-[0108]), also see fig. 1 paragraph [0051].

As to claim 3 Gross together with Simoudis teaches a method according to claim 1. Gross teaches receiving a geolocation data request specifying the object of interest and
transmitting a response specifying the geolocation of the object of interest and the corresponding time identifier (fig. 6 and paragraphs [0089]-[0093]).

As to claim 4 Gross together with Simoudis teaches a method according to claim 1. Gross teaches determining the geolocation of the object of interest further comprises: determining a first priority associated with the first dataset and a second priority associated with the second dataset (paragraphs [0089]-[0093]).

As to claim 5 Gross together with Simoudis teaches a method according to claim 1. Gross teaches wherein determining the geolocation of the object of interest further comprises: resolving a conflict with respect to the first data item and the second data item (fig. 1. and paragraphs [0089]-[0093]).

As to claim 6 Gross together with Simoudis teaches a method according to claim 1. Simoudis teaches wherein determining the geolocation of the object of interest further comprises: determining a confidence level associated with the geolocation of the object of interest (paragraph [0108]).

As to claim 7 Gross together with Simoudis teaches a method according to claim 1. Gross teaches wherein determining the geolocation of the object of interest further comprises: interpolating the geolocation of the object of interest at a time frame between a first time identified by the first time identifier and a second time identified by the second time identifier (paragraphs [0089]-[0093]).

	As to claims 8-20, they have similar limitations as of claims 1-7 above. Hence, they are rejected under the same rational as of claims 1-7 above.

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.
Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169